DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13 and April 11, 2022 have been entered.
Claims 60 – 62 are added 40 – 44, 47 – 50 and 60 – 62 are pending and have been considered on the merits.  All arguments and the affidavit have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is indefinite for reciting “administered directly adjacent to” the infarct core, as it does not appear to further limit the distance from the infarct core required by claim 40.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40 – 41, 43 – 44, 47 – 48, 60 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4), as evidenced by Abbate et al. (2005), Agulla et al. (2014) and/or Yan et al. (2006); in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22).
Regarding claims 40 – 41, 44, 47 and 62, Shyu teaches methods effective to treat motor or cognitive function (0023-0024, 0047) in subjects having neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract). The method comprises administering therapeutically effective amounts (p.2-3, 0023-0025, 0047) of human neural stem cells (NSC) derived from fetal brain tissue (or are pluripotent stem cells derived oligodendrocyte progenitors) (0026, 0030-0031), near and/or around the affected areas (0010) such as the peri infarct area (0023) (the same area treated by applicant, per examples, Tables 2-3), during the subacute period (0023, 0027), and wherein the cells express Nestin (example 1).
Although Shyu does not teach the cells are administered at 0.05 – 3.0 mm or 0.1 – 2 mm from the infarct core, the reference does teach administering to the peri infarct area (0023) as exemplified by applicant. Shyu additionally teaches administering near and around the affected areas (0010) with injections occurring at distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from the infarct core. Thus, in practicing the method of Shyu, one is also practicing the methods as claimed.  However, even if the distances are not the same as claimed, at the time the claims were filed, it was well known that the peri infarct area is defined as the area adjacent to or bordering the infarct core.  In support, Abbate teaches peri infarct areas are the areas bordering in the infarct (p.2040); Agulla teaches the peri infarct area is on the periphery of the infarct (p.91); and Yan teaches the peri infarct area as the border zone to infarct regions (p.33). Thus, in considering the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to optimize the specific distance from the infarct core while administering the cells of Shyu as a matter of routine experimentation, and with a reasonable expectation for successfully treating the subject. 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra. However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1). Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394). Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 43, the subject is human (00335, 0045).
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC. However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 60, Shyu teaches administering into the peri-infarct area (0023), which is not directly in the infarct core.
Regarding claim 61, Shyu teaches administering 1000 – 200,000 cells (0042). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 40 – 44, 47 – 48 and 60 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4), as evidenced by Abbate et al. (2005), Agulla et al. (2014) and/or Yan et al. (2006); in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Otero-Ortega et al. (2015, IDS 11.15.2018, NPL No.23).
Regarding claims 40 – 41, 44, 47 and 62, Shyu teaches methods effective to treat motor or cognitive function (0023-0024, 0047) in subjects having neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract). The method comprises administering therapeutically effective amounts (p.2-3, 0023-0025, 0047) of human neural stem cells (NSC) derived from fetal brain tissue (or are pluripotent stem cells derived oligodendrocyte progenitors) (0026, 0030-0031), near and/or around the affected areas (0010) such as the peri infarct area (0023) (the same area treated by applicant, per examples, Tables 2-3), during the subacute period (0023, 0027), and wherein the cells express Nestin (example 1).
Although Shyu does not teach the cells are administered at 0.05 – 3.0 mm or 0.1 – 2 mm from the infarct core, the reference does teach administering to the peri infarct area (0023) as exemplified by applicant. Shyu additionally teaches administering near and around the affected areas (0010) with injections occurring at distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from the infarct core. Thus, in practicing the method of Shyu, one is also practicing the methods as claimed.  However, even if the distances are not the same as claimed, at the time the claims were filed, it was well known that the peri infarct area is defined as the area adjacent to or bordering the infarct core.  In support, Abbate teaches peri infarct areas are the areas bordering in the infarct (p.2040); Agulla teaches the peri infarct area is on the periphery of the infarct (p.91); and Yan teaches the peri infarct area as the border zone to infarct regions (p.33). Thus, in considering the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to optimize the specific distance from the infarct core while administering the cells of Shyu as a matter of routine experimentation, and with a reasonable expectation for successfully treating the subject. 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra. However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1). Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394). Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 42, the combination of Shyu and Nistor do not teach the method wherein the injury is subcortical white matter.  However, at the time the claims were filed, it was known in the art that cerebral ischemic stroke commonly injured white matter.  In support, Otero-Ortega teaches white mater injury in stroke is common (abstract) and occurs in up to 25% or ischemic strokes, and that cortical infarcts also produce white matter injury (p.1).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to treat white matter stroke by practicing the methods of Shyu, with a reasonable expectation for success.
Regarding claim 43, the subject is human (00335, 0045).
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC. However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 60, Shyu teaches administering into the peri-infarct area (0023), which is not directly in the infarct core.
Regarding claim 61, Shyu teaches administering 1000 – 200,000 cells (0042). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 40 – 41, 43 – 44, 47 – 50, 60 - 62 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) as evidenced by Abbate et al. (2005), Agulla et al. (2014) and/or Yan et al. (2006); in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22); and further in view of Carmichael et al. (US 2014/0315805, IDS 11.15.2018, No.5).
Regarding claims 40 – 41, 44, 47 and 62, Shyu teaches methods effective to treat motor or cognitive function (0023-0024, 0047) in subjects having neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract). The method comprises administering therapeutically effective amounts (p.2-3, 0023-0025, 0047) of human neural stem cells (NSC) derived from fetal brain tissue (or are pluripotent stem cells derived oligodendrocyte progenitors) (0026, 0030-0031), near and/or around the affected areas (0010) such as the peri infarct area (0023) (the same area treated by applicant, per examples, Tables 2-3), during the subacute period (0023, 0027), and wherein the cells express Nestin (example 1).
Although Shyu does not teach the cells are administered at 0.05 – 3.0 mm or 0.1 – 2 mm from the infarct core, the reference does teach administering to the peri infarct area (0023) as exemplified by applicant. Shyu additionally teaches administering near and around the affected areas (0010) with injections occurring at distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from the infarct core. Thus, in practicing the method of Shyu, one is also practicing the methods as claimed.  However, even if the distances are not the same as claimed, at the time the claims were filed, it was well known that the peri infarct area is defined as the area adjacent to or bordering the infarct core.  In support, Abbate teaches peri infarct areas are the areas bordering in the infarct (p.2040); Agulla teaches the peri infarct area is on the periphery of the infarct (p.91); and Yan teaches the peri infarct area as the border zone to infarct regions (p.33). Thus, in considering the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to optimize the specific distance from the infarct core while administering the cells of Shyu as a matter of routine experimentation, and with a reasonable expectation for successfully treating the subject. 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra. However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1). Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394). Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 43, the subject is human (00335, 0045).
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC. However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claims 49 – 50, the combination of Shyu and Nistor does not teach the method wherein the cells are delivered in a hydrogel. However, Shyu teaches the method wherein the cells are suspended for delivery and injected in various, effective volumes (0039-0045).  Carmichael teaches methods for improving motor recovery from cerebral ischemic stroke in humans (0035), the method comprising administering actives into the infarct cavity or a site adjacent thereto, in a hydrogel depot delivery formulation (abstract, 0004-0005).  Carmichael teaches the active can be embryonic stem cells or iPSC differentiated in culture or after implantation (0005) and that administration comprises injecting into the ischemic cavity up to 2 years after the ischemic event (or is subacute timing) (0006, 0104-0107).  Carmichael teaches advantages of the hydrogel delivery system include delivering actives locally and directly to the site of the injury, avoiding blood brain barrier, providing sustained and time released actives, does not promote inflammation or tissue damage, and can be injected with small needles, minimizing brain damage (0004). At the time the claims were filed, one of ordinary skill in the art would have been motivated by Carmichael to use as hydrogel to administer the cells obtained by the combined teachings of Shyu and Nistor, for the disclosed advantages of reducing injury and providing sustained release of the active, and with a reasonable expectation for successfully treating symptoms of stroke.
Regarding claim 60, Shyu teaches administering into the peri-infarct area (0023), which is not directly in the infarct core.
Regarding claim 61, Shyu teaches administering 1000 – 200,000 cells (0042). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant argues that the prior art does not teach the species of 0.05 – 3.0mm from the infarct core, but only the genus of “adjacent to” which is insufficient to render the claimed range obvious; and that there is no teaching, suggestion or motivation to administer the cells at 0.05 - 3.0 mm from infarct core during the subacute period. Applicant argues that Shyu does not teach the claimed cells; that Shyu has random injection sites with no guidance for location and does not recognize the claimed area for improving results. Applicant argues that the affidavits have not been properly considered by the examiner in that they show specific timing and placement of injections to yield unexpected improved results; that there is no reasonable expectation for success to arrive at the claimed method since Shyu injects randomly in multiple sites; and that there is ample evidence provided by applicant that the claimed range was carefully selected based on extensive experimentation. Finally, applicant argues that the supporting references do not make up for these deficiencies. 
However, these arguments fail to persuade.
Regarding the argument that the prior art teaches a genus range and the claims are to a species within that range, it is first noted that the prior art teaches administering to the same peri infarct areas exemplified by applicant and during the same subacute time period (0023). Thus, the prior art specifically teaches what applicant has exemplified. Regarding the specific distances, it is maintained that because Shyu additionally teaches administering to the same areas as applicant, which are further disclosed as near and around (or adjacent to) the affected areas with injections occurring at distances of 100 – 5000 microns (or 0.1 – 5mm) apart, this indicates that some injections sites may also occur this distance from the infarct core. Thus, in practicing the method of Shyu, one is also practicing the methods as claimed. However, even if the distances are not the same as claimed, at the time the claims were filed, it was well known that the peri infarct area is defined as the area adjacent to or bordering the infarct core. Thus, in considering the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art to optimize the specific distance from the infarct core while administering the cells of Shyu as a matter of routine experimentation, and with a reasonable expectation for successfully treating the subject. It is noted that applicant had not demonstrated the claimed range to be critical, that the prior art teaches away from this distance, that the area was not recognized or that the peri-infarct area is very broad compared the instant range.
Regarding the cells, the combination of Shyu and Nistor teach and suggest the claimed cells for successful treatment in the claimed method. It is iterated that Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1). Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394). Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding the argument that Shyu has random injection sites with no guidance for location and does not recognize the claimed area for improving results, Shyu specifically teaches injecting into the peri-infarct area as exemplified by applicant (0023). Shyu specifically teaches transplanting the cells to this area results in cell survival, differentiation en mass into neurons, integration of those neurons into surrounding tissues and revered motor deficits (0023). Moreover, the reference teaches the area to be very effective in improving motor deficits arising from cerebral ischemia during the subacute time period as claimed and argued.
Regarding the argument that the affidavits have not been properly considered, it is reiterated that all evidence, arguments and affidavits have been fully considered.  However, Shyu specifically teaches injecting into the peri-infarct area as exemplified by applicant (0023). Shyu specifically teaches transplanting the cells to this area results in cell survival, differentiation en mass into neurons, integration of those neurons into surrounding tissues and revered motor deficits (0023). Moreover, the reference teaches the area to be very effective in improving motor deficits arising from cerebral ischemia during the subacute time period as claimed and argued. While applicant provides documents suggesting that damage is ongoing and one would not be motivated to inject cells into the claimed area, this is insufficient to overcome the teachings of Shyu. Specifically in that the cells survive, differentiate, and integrate successfully when injected into the peri infarct region, or the area adjacent, near and around the infarct core. As such, it appears that the argued unexpected results are expected in light of Shyu.
Regarding the argument that there is no reasonable expectation for success to arrive at the claimed method since Shyu injects randomly in multiple sites, it is reiterated Shyu specifically teaches the cells survive, differentiate, and integrate successfully when injected into the peri infarct region, or the area adjacent, near and around the infarct core. Regarding the number of sites, it is noted that the claims are not limited to any specific number of injections. As such, this argument is not commensurate in scope with the claimed method. 
Regarding the argument that there is ample evidence provided by applicant that the claimed range was carefully selected based on extensive experimentation, it is noted that the specification provides two examples of administering cells to the peri infarct area, which is disclosed by Shyu. No examples or evidence have been provided to show the claimed range is critical to any particular unexpected result relative to the disclosure of the prior art.  Rather, the specification shows results between administering cells inside the infarct and in the peri infarct area.  Thus, the argument and evidence are not commensurate in scope with the claimed method.
Regarding Otero-Ortega and Carmichael, these references are relied upon to evidence that it was well known in the art that white matter injury is common in stroke and commonly practiced to deliver cells via hydrogel.  Applicant does not rebut these teachings.
Thus, absent evidence of an unexpected result or advantage, the claims remain rejected over the cited prior art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699